SULLIVAN, Chief Judge
(concurring):
I completely agree with Judge Cox’s excellent factual analysis of this ease and his conclusion that three material items of evidence were improperly denied to the factfinders. We’ll never know whether the search light which the court-martial panel was using to see the truth in this ease failed to fall on this evidence because of the thick fog of command influence or the patchy smog of a complex and confusing trial. However, from our position, on an elevated slope of the mountain of appellate review, enough of the mist has burned off to show us that appellant did not receive a full and fair trial.